UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2008


FODE MOUSTAPHA CAMARA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 22, 2017                                          Decided: July 25, 2017


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Senior Litigation Counsel, Anna Juarez, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fode Moustapha Camara, a native and citizen of Guinea, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s (IJ) decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT).                We have

thoroughly reviewed the record, including the transcript of Camara’s merits hearing and

all supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012).

We see no error in the Board’s finding that the adverse credibility finding was not clearly

erroneous. We also conclude that the Board did not err by denying Camara’s motion for

clarification or by permitting the IJ to accept additional evidence on remand and to reassess

the adverse credibility finding.    Additionally, we conclude that substantial evidence

supports the Board’s denial of relief under the CAT. See INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992). Accordingly, we deny the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2